[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________           FILED
                                                  U.S. COURT OF APPEALS
                               No. 09-15093         ELEVENTH CIRCUIT
                                                    SEPTEMBER 10, 2010
                           Non-Argument Calendar
                                                         JOHN LEY
                         ________________________
                                                          CLERK

                     D. C. Docket No. 09-00007-CR-4-RH

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                    versus

TRAVIS M. HUNTLEY,

                                                          Defendant-Appellant.


                         ________________________

                 Appeal from the United States District Court
                     for the Northern District of Florida
                       _________________________

                             (September 10, 2010)

Before BARKETT, HULL and FAY, Circuit Judges.

PER CURIAM:

     Richard A. Greenberg, appointed counsel for Travis M. Huntley in this
direct criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct.

1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record reveals

that counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Huntley’s conviction and

sentence are AFFIRMED.




                                          2